Citation Nr: 1640076	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  11-04 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case is now within the jurisdiction of the Oakland, California RO.

In April 2014, the Board remanded the appeal for further development.  A supplemental statement of the case (SSOC) was issued in September 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his hypertension resulted from his service-connected.  In order to fulfill its duties to assist the Veteran, VA provided the Veteran with a medical examination in February 2009.  This examination was inadequate because the examiner did not provide a rationale for her conclusion that the Veteran's hypertension was not caused by his service-connected PTSD.  The examiner also did not address whether the Veteran's PTSD aggravated his hypertension, which is essential to determining a secondary service connection claim.  See 38 C.F.R. § 3.310(b).

To correct the inadequacies of the February 2009 VA examination, the Board issued a remand in April 2014 which instructed the AOJ to obtain an addendum opinion from the examiner.  Specifically, the Board directed the examiner to provide an explanation in support of her conclusion that the Veteran's hypertension was not caused by his service-connected PTSD.  The examiner was also directed to provide an opinion as to whether it was at least as likely as not that the Veteran's hypertension was aggravated by his service-connected PTSD.

Unfortunately, the addendum opinion issued by the examiner in August 2014 fails to address the likelihood that the Veteran's service-connected PTSD aggravated his hypertension and thus, another remand is needed to comply with the Board's April 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).  Additionally, given the time that has passed since the prior VA examination, a new examination and medical opinion are needed to address the issue of whether the Veteran's service-connected PTSD caused or aggravated his hypertension.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any service treatment records, VA medical records, and private medical records pertaining to the Veteran's hypertension that have not yet been associated with the file;

2. After the record has been fully developed, provide the examiner with the entire claims file for review.  The examiner should note that this review has taken place.  The examiner should then examine the Veteran and provide an opinion as to the following:

(1) Whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension is proximately due to or the result of his service-connected PTSD;

(2) Whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension was aggravated by his service-connected PTSD.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability, as contrasted to a temporary worsening of symptoms.  If the examiner finds that the Veteran's hypertension is aggravated (permanently worsened) by his service-connected PTSD, the examiner should indicate the degree of disability over and above the baseline severity of hypertension that would exist without the aggravation caused by service-connected PTSD.  This baseline severity is established by any medical evidence that existed prior to the onset of aggravation, or by the earliest medical evidence from anytime between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

The examiner must provide a complete rationale which includes, if possible, support from applicable medical and scientific principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




